ICJ_133_NavigationalRights_CRI_NIC_2009-07-13_JUD_01_ME_03_EN.txt.      DECLARATION OF JUDGE AD HOC GUILLAUME

ranslation]

Status of the San Juan River — Treaty of 26 April 1858 — No applicable
 tomary law of international rivers — Boundary fixed along the bank —
caragua’s exclusive, full and undivided sovereignty.
Extent of Costa Rica’s right of free navigation for commercial purposes —
fect of the passage of time on the interpretation of treaties — Joint intent of
  Parties — Restrictive interpretation of the qualifications under the 1858
eaty on Nicaragua’s territorial sovereignty.
Boat operators the sole beneficiaries of the right of free navigation —
quirement that they be carrying out a commercial activity — Commercial or
n-commercial nature of passengers’ activity without effect on the rights of
e navigation.
No right of riparians or governmental entities to navigate for non-commercial
rposes.
Nicaragua’s power to regulate — Right to condition entry into its territory on
ssession of a visa.

1. I subscribe to many of the conclusions reached by the Court. I wish
 wever to make several remarks and to explain my disagreement with
e decision on certain points.

                          THE APPLICABLE LAW

2. The Court has considered that the dispute between Costa Rica and
 caragua concerning navigational rights on the San Juan River must be
 tled solely on the basis of the Treaty entered into by the two States on
  April 1858.
From this the Court has reasoned that there is no need to rule on the
 estions of whether the San Juan can be characterized as an “interna-
 nal river” under customary international law or whether there is a
stomary régime, either universal or regional in nature, applicable to
vigation on “international rivers”.
3. I am in full agreement with these findings but deem it appropriate to
d that customary international law offers no definition of “interna-
 nal rivers” and no régime governing navigation on such rivers. Some
e open by convention to navigation by merchant ships of all States and
 some instances are administered by river commissions endowed with
tensive powers. Others are open only to navigation by vessels of the
 arian States with or without river commissions having been set up.
 stly, others are not open to international navigation and remain entirely
 der the sovereignty of the riparian States. Further, in respect of
atters such as upkeep works on the river, fishing, policing navigation,

                                                                            81

vironmental protection, dam-building and irrigation, the statuses of
ese rivers vary greatly.

The treaty position in this respect is different in Latin America and
rope. As pointed out by the Chilean jurist Alejandro Alvarez at the
rcelona Conference :
      “On the American continent, the principle of free navigation on
   rivers has not developed in the same way [as in Europe or Africa] ;
   while it has been accepted there, that has not been by way of exten-
   sion of the European principle but as a concession voluntarily granted
   by the riparian States in inter partes agreements or legislative acts.”
   [Translation by the Registry.] 1
Accordingly, Professor Caflisch in his course at the Academy of Inter-
 tional Law noted that there was no “customary principle” in Latin
merica laying down freedom of navigation and concluded that on that
ntinent “there is no freedom of navigation in the absence of a unilat-
al concession or a treaty provision” 2. Latin American States, he added,
ontinue to make free navigation conditional on the legislation of ripar-
n States and on treaties entered into by them” 3.

The same conclusions follow from an examination of the few conven-
 ns concluded in that part of the world, be it in regard to the status of
e Amazon, the Paraná or the Río de la Plata 4.


        NICARAGUA’S SOVEREIGNTY OVER THE SAN JUAN RIVER

4. As explained by the Court, the crux of the dispute between the
rties concerns the interpretation of Article VI of the Treaty of Limits
15 April 1858. In its Spanish version, the only authoritative one, the
icle reads as follows :
     “La República de Nicaragua tendrá exclusivamente el dominio y
   sumo imperio sobre las aguas del río de San Juan desde su salida del
   Lago, hasta su desembocadura en el Atlántico ; pero la República de
   Costa Rica tendrá en dichas aguas los derechos perpetuos de libre

  Quoted by L. Caflisch, “Règles générales du droit des cours d’eau internationaux”,
 lected Courses of the Hague Academy of International Law, 1989, Vol. 219, p. 117. See
o the arbitral award in the Faber Case, United Nations, Reports of International Arbi-
  Awards (RIAA), Vol. X, p. 466.
  L. Caflisch, op. cit., p. 125 [translation by the Registry].
  L. Caflisch, op. cit., p. 123 [translation by the Registry].
  In respect of : the Amazon, see the Treaty concluded at Brasilia on 3 July 1978 by
 ivia, Brazil, Colombia, Ecuador, Guyana, Peru, Suriname and Venezuela ; the Paraná,
 the 1979 Agreement between Argentina, Brazil and Paraguay ; the Río de la Plata, see
  Treaty concluded at Montevideo by Argentina and Uruguay on 19 November 1973.


                                                                                   82

   navegación, desde la expresada desembocadura hasta tres millas
   inglesas antes de llegar al Castillo Viejo, con objetos de comercio, ya
   sea con Nicaragua ó al interior de Costa Rica por los ríos de San
   Carlos ó Sarapiquí, ó cualquiera otra vía procedente de la parte que
   en la ribera del San Juan se establece corresponder á esta República.
   Las embarcaciones de uno ú otro país podrán indistintamente atracar
   en las riberas del río, en la parte en que la navegación es común, sin
   cobrarse ninguna clase de impuestos, á no ser que se establezcan de
   acuerdo entre ambos Gobiernos.”
5. Thus, Article VI grants Nicaragua, and it alone, full and undivided
vereignty over the San Juan River. The river lies entirely in Nicaraguan
 ritory from Lake Nicaragua to a point 3 miles downstream of Castillo
ejo. From there it forms the boundary between the two States, but never-
eless remains in Nicaraguan territory. In this area the boundary is
 ed along the Costa Rican bank. This is the case all the way to the riv-
 s mouth in the Atlantic. The bay of San Juan del Norte, at the mouth
  the river, is however common to the two republics (Article 4 of the
 eaty).
The 1858 Treaty thus uses neither the median line nor the thalweg of
e San Juan to set the boundary, which it fixes as the southern bank of
e river.
6. It bears noting that, contrary to what one might expect, arrange-
ents of this type are not uncommon ; specifically, they are to be found
 many old treaties, the most famous of which being the Treaty of Erze-
um of 1847, granting Persia access to the Shatt-al-Arab while awarding
vereignty over it to the Ottoman Empire 5.
Many such treaties are still in force, such as those between :
  Switzerland and France in respect of the Foron, the Morge, the Eau
  Noire, the Barberine and the Doubs 6 ;



 Under this Treaty, the Ottoman Empire held sovereignty over the Shatt-al-Arab itself
d Persia held sovereignty over the “left bank” of the Shatt-al-Arab. Art. 2, para. 8, of
 Treaty added that Persian vessels would have the right freely to navigate on the Shatt-
Arab. The same solution was for the most part adopted in the 1937 Treaty between
n and Iraq. Further, this latter treaty extended freedom of navigation to merchant ves-
 of all States. However, in 1969 Iran repudiated the 1937 Treaty. A new agreement was
ched in 1975, fixing the thalweg as the boundary while maintaining freedom of naviga-
n. Iraq “abrogated” this agreement in 1980 but then agreed in 1990 to return to the
 5 arrangement. (See “River Boundaries, Legal Aspects of the Shatt-al-Arab Frontier”,
ernational and Comparative Law Quarterly, April 1960, p. 207 ; D. Momtaz, “Le statut
 dique du Chatt-al-Arab dans sa perspective historique”, in Actualités juridiques et
itiques en Asie. Etudes à la mémoire de Tran Van Minh, 1988, p. 59).

 Agreement of 20 June 1780 between France and the Prince Bishop of Basel (Parry,
nsolidated Treaty Series (CTS), Vol. 47, 1778-1781, p. 331) ; Treaty of 16 March 1816
TS, Vol. 65, p. 447) ; Convention between France and Switzerland of 10 June 1891
TS, Vol. 175, p. 169). See Rousseau, Droit international public, Vol. III, para. 212.

                                                                                     83

  the Gambia and Senegal in respect of the San Pedro and the Tendo 7 ;
  Senegal and Mauritania in respect of the Senegal River 8 ;
  Liberia and Côte d’Ivoire in respect of a number of rivers 9 ;
  Malaysia and Indonesia in respect of the Odong 10 ;
  Afghanistan and Pakistan in respect of the Kabul and Kolossai
  Rivers 11 ;
  Guatemala and Honduras in respect of the Tinto River 12.
 Federal States have also opted for fixing boundaries along river banks.
 is is so in Switzerland between the cantons of Zurich and Schaffhausen
ong a segment of the Rhine 13 and between the cantons of Berne and
argau along the Rothbach 14. The same holds true in the United States,
here the border between Virginia and the District of Columbia is fixed
   the Virginia bank 15. Analogous solutions were obtained between
 abama and Georgia and between Vermont and New Hampshire 16.
 is is to say that the 1858 Treaty is not an isolated example and should
  interpreted with this in mind.


               COSTA RICA’S RIGHT OF FREE NAVIGATION

7. After thus recognizing Nicaragua’s sovereignty over the San Juan
ver, the 1858 Treaty grants Costa Rica certain rights of navigation on
e part of the river bordering Costa Rican territory. These are perpetual
 hts “de libre navegación con objetos de comercio”.

8. The record contains lengthy argument by the Parties over the mean-
g of “con objetos” and “comercio” as used in Article VI.
I fully share the Court’s interpretation of the phrase “con objetos”. In
e context this covers navigation for commercial purposes, not only the
 nsport of goods.
Tougher questions are raised by “comercio”. Nicaragua has main-

  Procès-verbal between Britain and France of 9 June 1891 (Ian Brownlie, African
undaries, p. 219).
  Decree of 8 December 1933 (JOAOF, 1934, p. 69), cited by Ian Brownlie, (op. cit.,
433).
  Declaration by France and Liberia of 13 January 1911 (CTS, Vol. 213, p. 213), con-
med after the independence of Côte d’Ivoire in 1961 (I. Brownlie, op. cit., p. 369).
 0 Treaty of 29 March 1928 (League of Nations, Treaty Series (LNTS), Vol. 108,

33).
 1 Treaty of 22 November 1921 (League of Nations, Treaty Series (LNTS), Vol. 14,

67).
 2 Arbitral Award of 23 January 1933 (United Nations, RIAA, Vol. II, p. 1365).
 3 Treaty of 11 January 1901, Art. 5, cited by Schultess, Das Internationale Wasser-

ht, Zurich, 1916, p. 10.
 4 Ibid., p. 8, Note 8.
 5 Virginia v. District of Columbia, 283 US 348.
 6 See Alabama v. Georgia, 23 Howard 505-515 (1859) ; Vermont v. New Hampshire

nited States Supreme Court, 19 May 1933, 289 US 593-603).

                                                                                 84

 ned that in 1858 this term necessarily meant trade in goods and did not
ver services, including the transport of persons generally or tourists
ecifically. In its view, this narrow meaning must prevail. Costa Rica has
gued to the contrary, that the carriage of passengers, tourists in par-
 ular, was a commercial activity even in 1858, and a fortiori remains
 e today.
 9. The question of the effect of the passage of time on treaty interpre-
 ion has been the subject of spirited debate in the literature between
oponents of “contemporaneous” (also called “fixed reference”) inter-
etation and advocates of “evolutionary” (also called “mobile refer-
ce”) interpretation. Thus, within the International Law Commission
here was support for the principle of contemporaneity as well as the
olutive approach” 17, but a consensus seems to have emerged to the
 ect that the problem should be resolved through the application of
dinary methods of treaty interpretation 18. The discussion from this
 wpoint did however continue on the question of whether Article 31,
 ragraph 3 (c), of the Vienna Convention referred to “rules in force
hen the treaty was adopted or could be extended to also cover subse-
 ent treaties” 19.
 The subject also gave rise to lively discussion within the Institut de
oit international at Wiesbaden in 1975. Among other things, the Insti-
  considered the role to be played in the interpretation or application of
 reaty by “the international legal system in effect when [the] treaty is
 erpreted or applied” [translation by the Registry] 20. Compromise
ording was ultimately adopted on this point, but the Institut neverthe-
 s also upheld the principle that :

      “Wherever a provision of a treaty refers to a legal or other con-
    cept without defining it, it is appropriate to have recourse to the
    usual methods of interpretation in order to determine whether the
    concept concerned is to be interpreted as understood at the time
    when the provision was drawn up or as understood at the time of its
    application.” 21

10. While not always easy to decipher, the case law would appear to
pport this approach.
It consistently proclaims “the primary necessity of interpreting an

7  Report of the International Law Commission, 2005, p. 220.
8  Ibid., 2006, p. 414.
9  Ibid., 2005, p. 220.
 0 In the deliberations of the Institut see the statements by Mr. Sorensen (pp. 343 and

 ), Sir Gerald Fitzmaurice (pp. 347 and 357) and Mr. Yasseen (p. 349). See also the
 es cast (p. 370).
 1 Resolution    of the Institut de droit international, session of Wiesbaden,
August 1975, on the “Intertemporal Problem in Public International Law”, Annuaire
l’Institut, 1975, Vol. 56, p. 536, para. 4. [English translation by the Institut de droit
ernational.]

                                                                                      85

trument in accordance with the intentions of the parties at the time of
 conclusion” 22.
But, proceeding on that basis, it sometimes favours contemporaneous
erpretation and sometimes evolutionary interpretation.
11. The following examples fall into the first category :
) in 1952 the Court interpreted “dispute” so as to give it the meaning
  it had when the treaties of 1787 and 1836 were concluded by the
  United States and Morocco for the purpose of protecting their
  nationals 23 ;
) the same was true for the term “water-parting” in the Laguna del
  desierto arbitration 24 ;
) in the Kasikili/Sedudu Island (Botswana/Namibia) case, the Court
  considered that, taking into account the time when the 1890 Treaty
  had been concluded by Great Britain and Germany, the terms “cen-
  tre of the main channel” of the Chobe and “thalweg” of the Chobe
  should be regarded as equivalent 25 ;
) in its award of 13 April 2002, the arbitral tribunal asked to delimit
  the border between Eritrea and Ethiopia considered that it should
  interpret the treaties to be applied “by reference to the circum-
  stances prevailing when the treaty was concluded. This involves giv-
  ing expressions (including names) used in the treaty the meaning
  that they would have possessed at that time” 26 ;
) in identifying the “mouth” of the Ebeji in Lake Chad, the Court
  concluded that, “[i]n order to interpret this expression”, it “must
  seek to ascertain the intention of the parties at the time” 27.
12. On the other hand, the evolutionary interpretation approach was
ken in the following instances :
) in the previously cited Advisory Opinion on South West Africa, the
  Court said that it was bound to take into account
   “the fact that the concepts embodied in Article 22 of the Covenant
   [of the League of Nations] — ‘the strenuous conditions of the
   modern world’ and ‘the well-being and development’ of the peoples

2 Legal Consequences for States of the Continued Presence of South Africa in Namibia

outh West Africa) notwithstanding Security Council Resolution 276 (1970), Advisory
inion, I.C.J. Reports 1971, p. 31, para. 53.
3 Rights of Nationals of the United States of America in Morocco (France v. United

 tes of America), Judgment, I.C.J. Reports 1952, p. 189.
4 Case concerning a boundary dispute between Argentina and Chile concerning the

imitation of the frontier line between boundary post 62 and Mount Fitzroy, 21 Octo-
  1994 (United Nations, RIAA, Vol. XXII, p. 43, para. 130).
5 Kasikili/Sedudu Island (Botswana/Namibia), Judgment, I.C.J. Reports 1999 (II),

1062, para. 25.
6 Arbitral decision of 13 April 2002 regarding delimitation of the border between Eri-

a and Ethiopia (United Nations, RIAA, Vol. XXV, p. 110, para. 3.5).
7 Land and Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nigeria :

uatorial Guinea intervening), Judgment, I.C.J. Reports 2002, p. 346, para. 59.

                                                                                   86

   concerned — were not static, but were by definition evolutionary, as
   also, therefore, was the concept of the ‘sacred trust’” 28 ;

) in the Aegean Sea Continental Shelf case, the Court pointed out
  that the 1928 General Act of Arbitration had been designed “to be
  of the most general kind and of continuing duration”. It added : “it
  hardly seems conceivable that in such a convention terms like
  ‘domestic jurisdiction’ and ‘territorial status’ were intended to have
  a fixed content regardless of the subsequent evolution of interna-
  tional law” 29 ;
) in the case concerning Gabčíkovo-Nagymaros Project (Hungary/
  Slovakia), the Court observed that Articles 15, 19 and 20 of the
  1977 Treaty between Hungary and Slovakia were made up of “evolv-
  ing provisions” concerning environmental protection and that, as a
  result, emerging norms in the area could be “incorporated in the
  [Parties’] Joint Contractual Plan” 30 ;
) in the arbitral award of 24 May 2005 in the “Iron Rhine” arbitra-
  tion an evolutionary interpretation was also given to the 1839 Treaty
  between Belgium and the Netherlands so as to ensure the effective
  application of the text in light of its object and purpose 31.
13. Finally, elements of both contemporaneous interpretation and evo-
 ionary interpretation are found in the approach taken in the arbitral
 ard of 31 July 1989 in the case between Guinea-Bissau and Senegal.
 e award first makes clear that the 1960 Agreement between France and
 rtugal to be applied in the case “must be interpreted in light of the law
 effect at the date of its conclusion”. From that it is reasoned that the
greement does not delimit “maritime areas not in existence at that date,
 they called exclusive economic zones, fishing zones or otherwise”. But
e award adds that the concept of the “continental shelf” did exist at the
me “and that it was already possible in 1959 that its limit could be
oved seawards”. The arbitral tribunal then infers that this was a
 ynamic concept” and, accordingly, that the 1960 Agreement deter-
 nes the position in respect of the disputed continental shelf as it was to
  defined subsequently by the Montego Bay Convention 32.
14. As in the cases thus analysed, the task in the present instance is

8 Legal Consequences for States of the Continued Presence of South Africa in Namibia

outh West Africa) notwithstanding Security Council Resolution 276 (1970), Advisory
inion, I.C.J. Reports 1971, p. 31, para. 53.
9 Aegean Sea Continental Shelf (Greece v. Turkey), Judgment, I.C.J. Reports 1978,

32, para. 77.
0 Gabčíkovo-Nagymaros Project (Hungary/Slovakia), Judgment, I.C.J. Reports 1997,

  67-68, para. 112.
1 Arbitral Award of 24 May 2005 (United Nations, RIAA, Vol. XXVII, pp. 72-74,

 as. 79-81).
2 Arbitral Award of 31 July 1989 (Guinea-Bissau v. Senegal) (United Nations, RIAA,

l. XX, pp. 151 and 152, para. 85 [translations by the Registry]).

                                                                                 87

erefore to ascertain the Parties’ joint intention in 1858, as expressed in
e treaty then concluded. The Court has taken that approach and rightly

15. Yet a real difficulty arises with that approach. In most cases
rties to a treaty do not explicitly state in it whether they intend to fix
r all time the meaning of the terms employed or whether they wish to
ow the meaning to evolve. As a result, recourse must be had to pre-
mptions.
The Court has considered in the present case that where the parties use

   “generic terms in a treaty, the parties necessarily having been aware
   that the meaning of the terms was likely to evolve over time, and
   where the treaty has been entered into for a very long period or is ‘of
   continuing duration’, the parties must be presumed, as a general
   rule, to have intended those terms to have an evolving meaning”
   (Judgment, paragraph 66).
The Court applied this presumption in the Aegean Sea Continental
 elf case 33 in interpreting the term “territorial status” but rejected it in
nstruing “dispute” in the case concerning Rights of Nationals of the
nited States of America in Morocco 34.

Should it have applied the presumption here : That is doubtful and it
ay be asked whether the Court should not have had recourse to other
esumptions.
Firstly, as President Bedjaoui noted in his separate opinion in the case
ncerning the Gabčíkovo-Nagymaros Project (Hungary/Slovakia) :

      “The intentions of the parties are presumed to have been influ-
   enced by the law in force at the time the Treaty was concluded, the
   law which they were supposed to know, and not by future law, as yet
   unknown. As Ambassador Mustapha Kamil Yasseen . . . put it, only
   international law existing when the Treaty was concluded ‘could
   influence the intention of the Contracting States . . ., as the law
   which did not yet exist at that time could not logically have any
   influence on this intention’.” 35
Further, in the present case, Article VI confers full and undivided sov-
eignty over the river exclusively on Nicaragua. A single limitation is

3 Aegean Sea Continental Shelf (Greece v. Turkey), Judgment, I.C.J. Reports 1978,

32, para. 77.
4 Rights of Nationals of the United States of America in Morocco (France v. United

 tes of America), Judgment, I.C.J. Reports 1952, p. 189.
5 Gabčíkovo-Nagymaros Project (Hungary/Slovakia), Judgment, I.C.J. Reports 1997,

  121-122, para. 7 (ii) ; emphasis original. M. K. Yasseen, “L’interprétation des traités
près la Convention de Vienne sur le droit des traits”, Collected Courses of the Hague
ademy of International Law, 1976, Vol. 151, p. 64.

                                                                                      88

posed on this sovereignty : Costa Rica’s right of free navigation for
mmercial purposes. The limitation is introduced by the word “pero”
ut), which clearly indicates that this is an exception to the exclusive
vereignty awarded earlier on to Nicaragua.

As the Court has pointed out, exceptions or “limitations of the sov-
eignty of a State over its territory are not to be presumed” (Judgment,
 ra. 48). In my view, by operation of this presumption and of the
nguage itself of the Treaty, the limitation imposed on Nicaragua’s
 ritorial sovereignty must be given a restrictive interpretation, as the
 rmanent Court held in a comparable case, that of the S.S.
Wimbledon”, in respect of navigation on the Kiel Canal. The Court
 served in that case that no one disputed the German State’s sovereignty
 er the Kiel Canal ; it added that the Treaty of Versailles entailed an
mportant limitation of the exercise of the sovereign rights” of Germany
 d found that “[t]his fact constitutes a sufficient reason for the
 trictive interpretation, in case of doubt, of the clause which produces
ch a limitation” 36.
16. Is it to be concluded that navigation for the purposes of commerce
vers only the transport of goods, not people : That is far from certain.
 om the most ancient times, the purpose of river transport has been to
ove both people and goods from one place to another. The San Juan
 ver and Lake Nicaragua were in fact used in the mid-nineteenth cen-
ry to save emigrants on the way from the east coast of the United
ates to California from having to circumnavigate South America. More-
 er, the inter-ocean canal then being planned to run through Nicaragua
 s intended for use in transporting both people and goods 37. Already in
e nineteenth century boatmen offered this service in exchange for pay-
ent. Thus, my inclination in the end is to think that the drafters of the
58 Treaty intended to cover the transport for profit of passengers as
 ll as of goods when they referred to navigation for commercial
 rposes.

 Does such transport today extend to the conveyance of tourists : putting
e question is tantamount to asking why tourists should be distinguished
om other passengers. Obviously, no such distinction should be made in
 pect of individual tourists taking a boat to get from one place to
 other. If the transport is provided in exchange for payment to the boat
 erator, the vessel is navigating for commercial purposes.
 The last category is that of tourists taking a cruise arranged by a tour
 erator. Here, the boatman is paid by the intermediary, not by the pas-
nger. But the boat operator’s activity remains one of navigating from


 6 S.S. “Wimbledon”, Judgments, 1923, P.C.I.J., Series A, No. 1, p. 24.
 7 See Art. XXXIII of the 1859 Treaty between France and Nicaragua and Art. XXVI
 the 1860 Treaty between Great Britain and Nicaragua.

                                                                             89

 e point to another and, here as well, it is carried out for commercial
 rposes. Thus, the individuals concerned are entitled to the benefit of
e freedom of navigation enjoyed by Costa Rica under Article VI. The
actice accords with this, as shown by the Memorandum of Under-
 nding of 5 June 1994 between the two States’ Ministers of Tourism
d by the growth in tourist cruise traffic on the San Juan in recent years.

 Thus, I concur on this point in the Court’s conclusions but for reasons
 ferent from those underlying its decision.
 17. I also subscribe to the Court’s conclusions to the effect that navi-
 tion for non-profit purposes does not fall within the scope of Arti-
   VI. This is the case for the carriage of passengers free of charge
udgment., para. 73, last subparagraph) and for pleasure boating (ibid.,
 ra. 80). The same would apply to casino boats, hotel boats and boats
ed for radio or television broadcasting, whether or not they were
oored to the bank or were mobile (ibid., para. 75).
 Further, as the Court has stated, navigation by vessels used in the per-
rmance of governmental activities or to provide public services which
e not commercial in nature is not covered by Article VI (ibid., para. 71).
onsequently, police vessels (ibid., para. 83), including those used in
 supplying police posts, and vessels involved in teaching, public health
 d environmental protection activities are excluded, as these are mani-
 tly not profit-making activities.

 18. There are however two points on which I take issue with the Judg-
ent.
 The first concerns the gratuitous transport of goods by a boat operator
her than the merchant owning the goods. The Court admits that such a
 at operator is not engaged in a commercial activity but considers this
  be navigation for commercial purposes since the goods are intended
r sale.
 While, as a practical matter, this situation is unlikely to arise, I believe
 incumbent upon me to express my view that these conclusions are
unded on mistaken premises. Article VI of the Treaty does not grant
osta Rica freedom of commerce but a right to navigate freely for com-
ercial purposes. The benefit of that right accrues to Costa Rican vessels
 vigating on the San Juan River, not to the goods or persons they
rry 38. Navigation by boat operators who are not themselves merchants
ay be considered to be for commercial purposes only if carried out in
change for compensation.


 8 Thus, the Permanent Court of International Justice explained in the Oscar Chinn

e that freedom of navigation, “[a]ccording to the conception universally accepted ...
mprises freedom of movement for vessels” and the freedom of those vessels to transport
ods and passengers (Oscar Chinn, Judgment, 1934, P.C.I.J., Series A/B, No. 63, p. 83).


                                                                                   90

19. The Court has further decided that “the inhabitants of the Costa
can bank of the San Juan River have the right to navigate on the river
tween the riparian communities for the purposes of the essential needs
 everyday life which require expeditious transportation” (Judgment,
ra. 156, subpara. 1 (f)). It has reasoned from this that Costa Rica is
titled to navigate on the river with official vessels
   “used solely, in specific situations, to provide essential services for
   the inhabitants of the riparian areas where expeditious transporta-
   tion is a condition for meeting the inhabitants’ requirements” (ibid.,
   para. 156, subpara. 1 (g)).
 It is “[i]n view of the great difficulty of travelling inland” (ibid.,
 ra. 78) that the Court has arrived at this conclusion benefitting some
 0 individuals. I am just as sensitive as the Court to the humanitarian
nsiderations at the root of this decision. But I cannot but observe that
ere is no legal basis for it. The Court itself has acknowledged that this
cision finds no support in Article VI of the Treaty (ibid., para. 75). The
ourt would appear to have decided against basing this conclusion on a
stom contra legem, one which moreover has not been established. It
 s stated that it could not have been the intention of the authors of the
 eaty to deny this right to the inhabitants of the Costa Rican bank of
e river. Citing the object and purpose of the Treaty as well, the Court
 s considered that the right in question can be inferred from the Treaty
  a whole and, specifically, from its Preamble and the manner in which
e boundary is fixed in Article II (ibid., para. 79).
 This reasoning strikes me as extremely weak. Granted, the Preamble of
e 1858 Treaty does proclaim the will of the parties to
   “celebrar un tratado de límites entre ambas Repúblicas, que ponga
   término á las diferencias que han retardado la mejor y mas perfecta
   inteligencia y armonía que deben reinar entre ellas, para su común
   seguridad y engrandecimiento”.
  this end, and desirous of improving their relations, the Parties con-
uded a treaty having a sole object : to establish the boundaries between
em. According to the title itself, the 1858 Treaty is a treaty of limits. In
e area under consideration in the present case, Article II of the Treaty
 es the boundary along the right bank of the river and grants Costa
 ca a right of free navigation solely for the purposes of commerce (ibid.,
 ra. 61). The joint intention of the authors as reflected in the language
 the Treaty provides no basis for arriving at a decision directly in con-
ct with that language and for upholding a right on Costa Rica’s part to
 vigate for non-commercial purposes in Nicaraguan territory.
 The Court is probably aware of the weakness of its reasoning, for it
 s carefully distinguished between the perpetual rights of free naviga-
 n established in Article VI and the rights of navigation it has felt
 tified in creating for the benefit of certain riparians in the present cir-
 mstances. Furthermore, in the operative part of its Judgment it has

                                                                         91

posed especially stringent limitations on the latter rights, in particular
regard to official vessels.
It nevertheless remains the case that this outcome stands directly in
ntradiction to the language itself of the Treaty. The very most that
uld have been said was that it was possible to infer from the Preamble
 the Treaty and from general principles of international law that the
o States were under an obligation to negotiate to resolve the problems
w created for the riparian population by the difficulty of overland
mmunication.


             REGULATION OF NAVIGATION BY NICARAGUA

 20. It is recognized in the Judgment that Nicaragua has the power to
gulate Costa Rica’s exercise of the right of free navigation it holds
 der the 1858 Treaty. In exercising that power, Nicaragua may not
nder impossible Costa Rica’s exercise of the right of free navigation or
bstantially impede it (Judgment, para. 87). Nicaragua must notify
osta Rica of any regulations in this connection, once adopted, but is
 der no obligation to give notice to Costa Rica or consult it before
 opting them (ibid., para. 97). On all of these points, I concur fully in
e conclusions reached by the Court.
 Like the Court, I too consider that Nicaragua has the right to require
osta Rican vessels and their passengers to stop at the first and last Nica-
guan posts on their route along the river. I also concur with the Court
  the subjects of the purchase of tourist cards, the issuance of departure
 arance certificates, timetabling and the display of flags.

Lastly, as does the Court, I think that Nicaragua is entitled to require
at operators navigating on the river and their passengers to show a
ssport or identity document.

 21. On the other hand, I am sorry to have to part ways with the Court
  the question of visas.
 The Judgment notes that the issuance of visas entails discretion. From
 s, it is reasoned that Nicaragua may not impose an obligation to
 tain a visa on boat operators and those they carry. According to the
ourt, if the visa were to be denied, freedom of navigation would be hin-
red (ibid., para. 115).
 This reasoning calls for two comments. First, as already made clear,
e sole beneficiaries of the right of free navigation for commercial pur-
 ses on the San Juan River are Costa Rican vessels and their operators.
o such right vests in the persons transported on the vessels. As a result,
 caragua may, in any case, require these individuals to obtain a visa.

Secondly, the right to impose conditions on aliens’ entry into national
ritory is one of the most firmly established prerogatives of sovereignty.

                                                                        92

 fact, it is so recognized in the Judgment when it upholds Nicaragua’s
 ht, after ascertaining the identity of those wishing to enter the San Juan,
 refuse entry to some of those individuals for reasons of law enforce-
ent or environmental protection. The Judgment adds that this analysis
ay also hold in cases of emergency (para. 118).

 Nicaragua is thus entitled in these situations to refuse some persons
 try into its territory. It could even give Costa Rica a list of names
 forehand of those whose presence on the river was deemed undesirable
  Nicaragua for the reasons described by the Court.

This decision is not without its strong points, but it would probably
ve been simpler to uphold Nicaragua’s right to require visas for entry
 to the river. The Court could moreover have pointed out that, as in the
se of the other applicable rules, Nicaragua, in applying the visa regu-
 ions, must not render impossible or substantially impede Costa Rica’s
ercise of its right of free navigation (ibid., para. 87). So as to ensure this
 tcome, Nicaragua could have established appropriate procedures (e.g.,
ng-term visas or on-the-spot issuance of visas). I regret that the Court
oceeded otherwise.

 22. In regard to subsistence fishing, the Court has found that the exist-
ce has been established of a custom of fishing from the bank but not
om vessels, whether moored or navigating on the river.

 In my view the admissibility of Costa Rica’s submissions on this point
 highly questionable and the custom invoked uncertain 39. I did however
 pport the decision in this regard given the special circumstances
 scribed by the Court in its Judgment, which cannot carry precedential
  ight in this regard.
 23. In sum, the Judgment upholds many of Costa Rica’s submissions
   the scope and extent of its right of free navigation on the San Juan
 ver. It also recognizes Nicaragua’s broad regulatory powers. While I
m not in complete agreement with it, I can only express the hope that it
 ll enable the two countries to overcome their past difficulties in respect
  the river.

                                             (Signed) Gilbert GUILLAUME.




 9 See Asylum (Colombia/Peru), Judgment, I.C.J. Reports 1950, pp. 276-277 ; Right of

 ssage over Indian Territory (Portugal v. India), Merits, Judgment, I.C.J. Reports
  0, p. 39 ; North Sea Continental Shelf (Federal Republic of Germany/Denmark ; Fed-
 l Republic of Germany/Netherlands), Judgment, I.C.J. Reports 1969, p. 44.

                                                                                 93

